UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6837



JOHN ED FLAMER,

                                              Plaintiff - Appellant,

          versus


CAPTAIN   ROWLETT,  Security  Chief; WARDEN
BASKERVILLE; B. B. HOLLIFIELD, Lieutenant;
DOCTOR FISHER, Mental Health,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-98-311-2)


Submitted:   September 10, 1998       Decided:   September 24, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Ed Flamer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district’s order dismissing his 42

U.S.C. § 1983 (1994) complaint.   The district court ordered Appel-

lant to either consent to the collection of the filing fee from his

inmate account or to submit the full filing fee within thirty days.

See 28 U.S.C.A. § 1915(b)(1) (West 1994 & Supp. 1998). The court

dismissed the case without prejudice when Appellant failed to com-

ply with the order.   Finding no abuse of discretion, we affirm the

district court’s order. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                  2